—In a child neglect proceeding pursuant to Family Court Act article 10, the grandmother appeals, as limited by her brief, from so much of an order of the Family Court, Westchester County (Scancarelli, J.), entered April 1, 1996, as granted a petition for an extension of placement of the child.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the appellant challenges only so much of the order as extended the child’s placement with the Westchester Department of Social Services, the appeal is academic as the period of placement has expired (see, Matter of Carlos S., 243 AD2d 569; Matter of Ricardo R., 220 AD2d 431; Matter of Greg W., 213 AD2d 414; Matter of Antoine V. B., 204 AD2d 559, 560). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.